      Case: 4:20-cv-01305-NAB Doc. #: 1 Filed: 09/23/20 Page: 1 of 9 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 JOHN SANDERS, JR., individually             )
 and on behalf of all others similarly       )
 situated,                                   )
                                             )
        Plaintiff,                           )
                                             )
                                                 CAUSE NO.: 4:20-CV-1305
 v.                                          )
                                             )
                                                 CLASS ACTION
 REINSURANCE GROUP OF                        )
 AMERICA INCORPORATED,                       )
                                                 JURY TRIAL DEMANDED
 Registered Agent:                           )
 C T Corporation System                      )
 120 South Central Ave.                      )
 Clayton, MO 63105                           )
                                             )
        Defendant.                           )

                                 CLASS ACTION COMPLAINT

                            I.         PRELIMINARY STATEMENT

         1.     Plaintiff John Sanders, Jr., individually and on behalf of all others similarly

situated, files this Class Action Complaint against Reinsurance Group of America Incorporated

(“RGA” or “Defendant”). Plaintiff alleges, based on personal knowledge as to Defendant’s actions

and upon information and belief as to all other matters, as follows:

                                 II.    NATURE OF THE CASE

         2.     This is a consumer class action based upon Defendant’s willful violations of the

Fair Credit Reporting Act, 15 U.S.C. §§ 1681-1681x (“FCRA”). Plaintiff brings this action on

behalf of hundreds, if not thousands, of employment applicants who have been the subject of

Defendant’s illegal practices under the Fair Credit Reporting Act.




                                                 1
   Case: 4:20-cv-01305-NAB Doc. #: 1 Filed: 09/23/20 Page: 2 of 9 PageID #: 2




       3.      Congress created heightened standards regulating the use of consumer reports for

employment purposes. 15 U.S.C. § 1681b(b)(3). Under the FCRA, a person using a consumer

report for employment purposes who intends to take any adverse employment action based in

whole or in part on the report must provide the consumer with a copy of the report and a written

description of the consumer’s rights under the FCRA, before taking such adverse action. Id. After

an adverse action occurs, the applicant must receive a second notice mandated by 15 U.S.C. §

1681m. (Hereafter, Plaintiff will refer to the first of these notices as the “Pre-Adverse Action

Notice” and the second as the “Adverse Action Notice.”).

       4.      This is one of the most fundamental protections afforded to employees under the

FCRA. The purpose of this Pre-Adverse Action Notice is to allow prospective and current

employees an opportunity to clear up any inaccuracies or misstatements in the report and to address

any misunderstandings the report may have created for the employer before the employer receives

a supposedly “verified” report from a third-party agency. For this reason, the FCRA is designed

to provide employees/applicants with ample time to review, dispute, and/or address the

information contained in their consumer report including the right to identify inaccuracies or

misunderstandings and correct or explain them before the employer has made an employment

decision.

       5.      RGA systematically violates section 1681b(b)(3) of the FCRA by using consumer

reports to take adverse employment action without, beforehand, proving the person who is the

subject of the report sufficient and timely notification and a copy of the report and summary of

rights under the FCRA, leaving the person who is the subject of the report without any meaningful

opportunity to correct any errors on the report.




                                                   2
     Case: 4:20-cv-01305-NAB Doc. #: 1 Filed: 09/23/20 Page: 3 of 9 PageID #: 3




                               III.    JURISDICTION & VENUE

        6.     Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

        7.     Venue lies properly in this district pursuant to 28 U.S.C. § 1391(b).

                                         IV.     PARTIES

        8.     Plaintiff is an adult individual who resides in Highland, Illinois.

        9.     RGA regularly conducts business in the state of Missouri and has a principal place

of business located in Chesterfield, Missouri.

                              V.      FACTUAL ALLEGATIONS

A.      RGA’s Use of Griffin’s Background Screening Reports

        10.    RGA conducts background checks on applicants for employment.

        11.    Under the FCRA, a “user” of a consumer report, such as RGA, who intends to take

any “adverse action” against a job applicant “based in whole or in part” on information obtained

from the consumer report must provide notice of that fact to the consumer job applicant, and must

include with the notice a copy of the consumer report and a notice of the consumer’s dispute rights

under the FCRA, before taking the adverse action. 15 U.S.C. § 1681b(b)(3)(A).

        12.    The reasons for the “pre-adverse action notice” requirement with regard to

employment situations are to alert the consumer job applicant that he is about to experience an

adverse action, such as a rejection, based on a report’s contents, and to provide him an opportunity

to challenge the accuracy, completeness or relevancy of the information with the consumer

reporting agency or the user before that job or job prospect is lost.

        13.    But RGA, when it intends to take any “adverse action” against a job applicant

“based in whole or in part” on information obtained from the consumer report, does not provide

notice of that fact to the consumer job applicant, and does not include with the notice a copy of the




                                                  3
     Case: 4:20-cv-01305-NAB Doc. #: 1 Filed: 09/23/20 Page: 4 of 9 PageID #: 4




consumer report and a notice of the consumer’s dispute rights under the FCRA, before taking the

adverse action.

B.      The Experience of Plaintiff

        14.       On or about April 20, 2020, RGA offered Plaintiff a full-time job as a Senior

Security Risk Analyst with an anticipated start date of May 18, 2020. The position was to pay

Plaintiff $104,000 per year, plus a bonus and other benefits.

        15.       RGA’s employment offer was contingent on Plaintiff satisfactorily completing a

background investigation.

        16.       Plaintiff accepted RGA’s offer.

        17.       That same day, Plaintiff signed a background check authorization from Griffin

Personnel Group (“Griffin”). The form stated:

                          In connection with my application for employment, I understand
                          that a through background check may be requested, involving
                          information as to my character, work habits, performance, and
                          experience, along with reasons for termination of past employment.
                          I further understand information may be requested from public and
                          private sources about my: worker’s compensation injuries, driving
                          record, criminal record, education, previous employment, salary
                          history, credit history and any civil filings and/or bankruptcies.

        18.       Griffin Personnel Group is a consumer reporting agency.

        19.       Upon information and belief, RGA then purchased a consumer report about

Plaintiff from Griffin.

        20.       On May 15, 2020, RGA called Plaintiff to a meeting and told him that he had not

passed the background check.

        21.       A few days later, Plaintiff received a letter in the mail from Griffin dated May 14,

2020:

                          Griffin Personnel Group regrets to inform you that based on the
                          results of your background check; you are not eligible for


                                                    4
    Case: 4:20-cv-01305-NAB Doc. #: 1 Filed: 09/23/20 Page: 5 of 9 PageID #: 5




                         employment with RGA. RGA is therefore rejecting your application
                         for employment effective immediately.

                         Please be advised that the decision of RGA to reject your application
                         was based, at least in part, on the information obtained from a
                         consumer report.

          22.    When Plaintiff was informed that he would be denied employment because of

information in his background check, RGA had not provided him with a copy of the consumer

report.

          23.    Since Plaintiff had not received a copy of the consumer report on which RGA was

declining his employment, he did not know why he was being denied employment or the

information Griffin had reported about him to RGA.

                         VI.     CLASS ACTION ALLEGATIONS

          24.    Plaintiff brings this action pursuant to the Federal Rules of Civil Procedure 23(a)

and 23(b)(3) on behalf of the following Class:

                 The RGA Pre-Adverse Action Class:

                   All natural persons residing within the United States and its Territories
          about whom, (i) beginning five years prior to the filing of this Complaint and
          continuing through the conclusion of this action, (ii) were the subject of a consumer
          report used by Defendant for employment purposes; (iii) were the subject of an
          adverse action by Defendant based in whole or in part based on a consumer report,
          and (iv) were not provided with a copy of the report and/or a written summary of
          their rights under the FCRA.

          25.    Plaintiff reserves the right to amend the definition of the Class based on discovery

or legal developments.

          26.    Numerosity. FED. R. CIV. P. 23(a)(1). The Class members are so numerous that

joinder of all is impractical. Upon information and belief, RGA makes employment decisions on

hundreds, if not thousands, of consumers each year based on their consumer reports, and those

persons’ names and addresses are identifiable through documents maintained by RGA.



                                                   5
   Case: 4:20-cv-01305-NAB Doc. #: 1 Filed: 09/23/20 Page: 6 of 9 PageID #: 6




        27.    Existence and Predominance of Common Questions of Law and Fact. FED. R.

CIV. P. 23(a)(2). Common questions of law and fact exist as to all members of the Class and

predominate over the questions affecting only individual members. The common legal and factual

questions include, among others, whether RGA willfully violated section 1681b(b)(3) of the

FCRA.

        28.    Typicality. FED. R. CIV. P. 23(a)(3). Plaintiff’s claims are typical of the claims

of each Class member. Plaintiff has the same claims for statutory and punitive damages as Class

members, arising out of RGA’s common course of conduct.

        29.    Adequacy. FED. R. CIV. P. 23(a)(4). Plaintiff is an adequate representative of the

Class. His interests are aligned with and not antagonistic to, the interests of the members of the

Class he seeks to represent, he has retained counsel competent and experienced in such litigation,

and he intends to prosecute this action vigorously. Plaintiff and his counsel will fairly and

adequately protect the interests of the members of the Class.

        30.    Predominance and Superiority. FED. R. CIV. P. 23(b)(3). Questions of law and

fact common to the Class members predominate over questions affecting only individual members,

and a class action is superior to other available methods for fair and efficient adjudication of the

controversy. The statutory and punitive damages sought by each member are such that individual

prosecution would prove burdensome and expensive given the complex and extensive litigation

necessitated by RGA’s conduct. It would be virtually impossible for the members of the Class

individually to redress effectively the wrongs done to them. Even if the members of the Class

themselves could afford such individual litigation, it would be an unnecessary burden on the

courts. Furthermore, individualized litigation presents a potential for inconsistent or contradictory

judgments and increases the delay and expense to all parties and to the court system presented by




                                                 6
   Case: 4:20-cv-01305-NAB Doc. #: 1 Filed: 09/23/20 Page: 7 of 9 PageID #: 7




the complex legal and factual issues raised by RGA’s conduct. By contrast, the class action device

will result in substantial benefits to the litigants and the Court by allowing the Court to resolve

numerous individual claims based upon a single set of proof in a unified proceeding.

                                 VII.   CAUSES OF ACTION

                                            COUNT I

                     15 U.S.C. § 1681b(b)(3) (Class Claim against RGA)

        31.    Plaintiff incorporates the foregoing paragraphs as though the same were set forth

at length herein.

        32.    Plaintiff is a “consumer” as defined by the FCRA, 15 U.S.C. § 1681a(c).

        33.    RGA is a “person” and regularly uses background reports for employment

purposes. 15 U.S.C. § 1681a(b).

        34.    The reports ordered by RGA are “consumer reports” within the meaning of

15 U.S.C. § 1681a(d).

        35.    The FCRA provides that any person “using a consumer report for employment

purposes” who intends to take any “adverse action based in whole or in part on the report,” must

provide the consumer with a copy of the report and a written description of the consumer’s rights

under the FCRA, as prescribed by the Federal Trade Commission, before taking any such adverse

action. 15 U.S.C. § 1681b(b)(3)(A).

        36.    For purposes of this requirement, an “adverse action” includes “any … decision

… that adversely affects any current or prospective employee.” 15 U.S.C. § 1681a(k)(1)(B)(ii).

         37.   The FCRA requires RGA, as a user of consumer reports for employment purposes,

before taking adverse action based in whole or in part on the report, to provide to the consumer to

whom the report relates, a copy of the report and a written description of the consumer’s rights

under the FCRA. 15 U.S.C. §§ 1681b(b)(3)(A)(i) and (ii).


                                                7
   Case: 4:20-cv-01305-NAB Doc. #: 1 Filed: 09/23/20 Page: 8 of 9 PageID #: 8




        38.    RGA is aware of the FCRA, but failed to comply with its requirements.

        39.    RGA willfully and/or recklessly violated section 1681b(b)(3) of the FCRA by

failing to provide consumers, including Plaintiff, the following before using such reports: (a) the

required Pre-Adverse Action Notice; (b) a copy of the consumer report; and (c) a written

description of the consumer’s rights under the FCRA.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff and the Class pray for relief as follows:

       A.      An order certifying the case as a class action on behalf of the proposed Class under

Federal Rule of Civil Procedure 23 and appointing Plaintiff and the undersigned counsel of record

to represent same;

       B.      An award of actual, statutory and punitive damages for Plaintiff and the Class;

       C.      An award of pre-judgment and post-judgment interest as provided by law;

       D.      An award of attorney's fees and costs; and

       E.      Such other relief as the Court deems just and proper.

                                       TRIAL BY JURY

       Plaintiff hereby requests a trial by jury on those causes of action where a trial by jury is

allowed by law.

                                                     By: /s/ C. Jason Brown
                                                     Charles Jason Brown MO 49952
                                                     Jayson A. Watkins MO 61434
                                                     Brown & Watkins LLC
                                                     301 S. US 169 Hwy
                                                     Gower Missouri 64454
                                                     Tel: 816-505-4529
                                                     Fax: 816-424-1337
                                                     brown@brownandwatkins.com
                                                     watkins@brownandwatkins.com
                                                     ATTORNEYS FOR PLAINTIFF




                                                8
Case: 4:20-cv-01305-NAB Doc. #: 1 Filed: 09/23/20 Page: 9 of 9 PageID #: 9




                                        WEINER & SAND LLC


                                        Jeffrey B. Sand (pro hac vice)
                                        181568(GA)
                                        Andrew L. Weiner (pro hac vice)
                                        808278(GA)
                                        800 Battery Avenue SE
                                        Suite 100
                                        Atlanta, GA 30339
                                        T: 404.205.5029
                                        T: 404.254.0842
                                        F: 866.800.1482
                                        E: aw@atlantaemployeelawyer.com
                                        E: js@atlantaemployeelawyer.com
                                        *Pro hac vice applications forthcoming

                                        Attorneys for Plaintiff




                                    9
